     Case 3:20-cv-00461-GCS Document 1 Filed 05/18/20 Page 1 of 2 Page ID #1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

CENTRAL ILLINOIS CARPENTERS
HEALTH AND WELFARE TRUST FUND,
By and Through Its Board of Trustees, and

CARPENTERS PENSION FUND OF
ILLINOIS, By and Through Its Board of
Trustees,

        Plaintiffs,                              Cause No. 20-461

v.

ZOIE LLC,

        Defendant.

                               ENTRY OF APPEARANCE

        COMES NOW James R. Kimmey and enters his appearance on behalf of Plaintiffs in the
above-styled cause.


                                                 Respectfully Submitted.
                                                 CAVANAGH & O’HARA LLP


                                                   /s/ James R. Kimmey
                                                 JAMES R. KIMMEY, No. 6314932
                                                 101 West Vandalia Street, Suite 245
                                                 Edwardsville, IL 62025
                                                 (618) 692-5250
                                                 (618) 692-5254
                                                 jaykimmey@cavanagh-ohara.com

                                                 Attorneys For Plaintiffs
  Case 3:20-cv-00461-GCS Document 1 Filed 05/18/20 Page 2 of 2 Page ID #2



                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing Entry of Appearance was placed in the United
States Mail, First Class postage prepaid on May 18, 2020, for service upon the following non-
participants in the Court’s CM/ECF system at their last known address:

ZOIE, LLC
c/o Mark. C. Goldenberg, Registered Agent
Goldenberg Heller & Antognoli, P.C.
2227 S. State Route 157
Edwardsville, IL 62025
                                                    /s/ James R. Kimmey
                                                  JAMES R. KIMMEY, No. 51148
                                                  101 West Vandalia Street, Suite 245
                                                  Edwardsville, IL 62025
                                                  (618) 692-5250
                                                  (618) 692-5254
                                                  jaykimmey@cavanagh-ohara.com




                                             2
